Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered June 26, 1995, convicting him of assault in the first degree, burglary in the first degree, and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The. defendant’s contentions regarding the court’s jury *510charge are unpreserved for appellate review (see, CPL 470.05 [2]; People v Lipton, 54 NY2d 340, 351). In any event, his contentions are either without merit or do not require reversal.
The defendant’s sentence was neither harsh nor excessive (see, People v Suitte, 90 AD2d 80). Bracken, J. P., Sullivan, Santucci and Altman, JJ., concur.